DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,4-18 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate nor render obvious  simultaneously during engine start-up, power is supplied to the propeller such that the propulsion shaft rotates synchronized with the rotational speed of the internal combustion piston engine during start and variable pitch is controlled at the same time during start up before reaching minimum engine firing speed in combination with the other claim limitations.
	Prior art: Olof et al US 3,589,830; Perkinson et al US 2016/0053690; Speer US 4,929,153; Rowen US 3,639,076; Muller US 4,880,402; Pitt US 4,929,201 generally teach the state of the art of variable pitch propeller set to zero at engine start and not actively controlled during start up.

Response to Arguments
Applicant’s arguments, see pgs 7-10, filed 1/26/22, with respect to 35 USC 102 and 103 have been fully considered and are persuasive.  The rejections of claims 1-16 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747